Citation Nr: 0421223	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  99-22 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, C-5/C-7 and degenerative joint disease, with 
recurrent pains in the neck and radiation to the joints of 
the shoulders, elbows and hands.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1989 to August 
1993.

The case was brought to the Board of Veterans Appeals (the 
Board) from rating actions taken by the Oakland, California, 
Department of Veterans Affairs Regional Office (VARO).

Although the actions taken by both the VARO and the Board in 
this case are somewhat convoluted, in pertinent part, the 
veteran provided testimony at a personal hearing before a 
Member of the Board at the RO in November 2002.

In correspondence to the veteran from the Board in June 2004, 
the veteran was informed that the Veterans Law Judge before 
whom he had given his testimony at that hearing was no longer 
with the Board.  The veteran was asked to respond as to 
whether he wished to have an additional hearing.

In correspondence from the veteran dated in June 2004, he 
indicated that he wanted to have another hearing before a 
Veterans Law Judge via a Travel Board at the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Given the circumstances cited above, the case is remanded for 
the following actions:

The veteran should be scheduled for a 
Travel Board hearing.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


